El Juez Asociado Señoe Travieso
emitió la opinión del tribunal.
Contra el acusado apelante el Fiscal del Distrito de San Juan formuló dos denuncias separadas. En la primera le imputó que el día 30 de junio de 1940, ilegal, voluntaria y maliciosamente “tenía en su poder y dominio un arma de fuego, a saber: una pistola marea Colt, sin haberla decla-rado y registrado”, infringiendo así el artículo 7 de la Ley Núm. 14 de julio 8 de 1936 ((2) pág. 129); y en la segunda le acusaba de portar ilegalmente dicha pistola, en violación del artículo 1 de la Ley Núm. 14 de 25 de junio de 1924 (pág. 115). .
*839Convicto de ambos delitos y no estando conforme con las sentencias de seis y dos meses de cárcel que respectivamente le fueron impuestas, el acusado interpuso el presente recurso. Para sostenerlo, alega que la corte sentenciadora erró al decidir en su contra las varias cuestiones levantadas por el acusado y que, a su juicio, constituyen defensas válidas y su-ficientes contra ambas denuncias.
Alega el apelante que no violó la ley sobre registro de armas de fuego, porque la pistola Colt no pertenecía a él y sí a José Nicolás Orsini, a cuyo nombre se encontraba registrada; que el acusado la poseía accidentalmente y no estaba obligado a tenerla registrada a su nombre.
La evidencia introducida por ambas partes establece como hechos indiscutibles los siguientes:
En junio 30 de 1940, el acusado Eafael Eobert ocupaba el cargo de pagador en la firma de contratistas de obras “Santos & Pérez” y estaba encargado de hacer los pagos a los trabajadores en tres obras que dicha firma tenía en Ja-yuya. El señor Santos, uno de sus jefes, le aconsejó que para la seguridad del dinero que tenía que llevar semanal-mente a la isla, debía obtener una licencia para portar un arma, y el mismo Sr. Santos le ayudó a conseguir la licencia, la cual le fue concedida en 22 de junio de 1940. El acusado pidió a Santos le adelantara el dinero para comprar un re-vólver, pero Santos lo aplazó para la semana siguiente. El 29 de junio por la mañana, antes de salir para Jayuya con unos $3,800 en efectivo para pagar a los obreros, y te-niendo ya licencia para portar un revólver, el acusado le pidió prestada a Nicolás Orsini, sobrestante de la firma, una pistola que éste tenía guardada en la oficina. Orsini le prestó la pistola por ese día, para que fuese a hacer el pago a la isla, informándole que estaba registrada a su nombre. Eob-ert regresó de Jayuya como a las diez de la noche del mismo día, encontrándose en la Terraza del Parque, en Santuree, con José Torres Silva, otro pagador de la misma firma Santos & Pérez. A los dos les había sobrado dinero, el que guar-*840dar on junto con las libretas en nna caja de lata, y salieron juntos para ir a entregar el dinero sobrante á la caja de seguridad que el Sr. Santos tenía en el Añádales Beach. Club.
Al pasar por el Bar Guarin, que está situado en el kiló-metro 7 de la misma carretera de Loíza que conduce al Ana-dales Beach Club, Bobert y Torres, que no habían comido aún, entraron a dicho bar, se sentaron en una mesa y orde-naron les preparasen comida. En una mesa cercana se en-contraban cinco o seis jóvenes, tomando licor y en aparente estado de embriaguez. Al ir Bobert a echar una moneda en una radiola que allí había, trató de impedírselo uno de dichos jóvenes y con ese motivo surgió una discusión entre el joven y Bobert. Al ver que los demás jóvenes venían hacia él en actitud agresiva, Bobert hizo ademán de sacar la pis-tola, pero no hizo uso de ella. Terminado el incidente, Bob-ert y Torres volvieron a su mesa y los jóvenes salieron del bar para ir a avisar a la policía. Cuando llegaron al bar los policías Nieves y Ortiz, el acusado le entregó la pistola a Nieves, le dijo que él era pagador de la casa Santos & Pé-rez y le mostró la licencia que le autorizaba a portar un re-vólver. El policía Nieves declaró que el acusado no estaba en estado de embriaguez cuando él le ocupó el arma, y que los jóvenes que fueron a denunciarlo estaban ebrios. De-claró también que Bobert tenía en su poder una suma considerable de dinero.
La prueba de cargo estableció el hecho de que la pistola que portaba el acusado estaba registrada a nombre de su dueño, José Nicolás Orsini.
Como consecuencia del incidente ocurrido entre los jóve-nes ya mencionados y el acusado, éste fué denunciado por un delito de acometimiento y agresión grave, del cual fué absuelto.
La corte sentenciadora llegó a las siguientes conclusiones:
la. Que el acusado fué al Bar Guarin con el propósito de divertirse; y que en ese momento no estaba allí como pa-gador de Santos &¡ Pérez y sí como un individuo cualquiera.
*8412a. Que la corte municipal erró al absolver al acusado del delito de acometimiento y agresión, pues no se trataba de un caso de defensa propia.
3a. Que el acusado trató de disparar e hizo todo lo hu-manamente posible para que el tiro saliera, y si el disparo no salió y no mató fue por causas ajenas a su voluntad— porque el arma amarró fuego.
4a. Que la pena de un mes de cárcel impuesta por la corte municipal, por portar armas, es benigna; y tomando en cuenta las circunstancias cómo se portaba el arma y cómo se utilizó esa arma, la corte le va a imponer dos meses de cárcel.
5a. Que como el acusado no tiene el arma inscrita a su nombre, a él le compete demostrar que hubo necesidad im-periosa de portar el arma y justificar a satisfacción de la corte que Orsini le prestó el arma. Que la corte no está sa-tisfecha en absoluto en cuanto a que Orsini le diera el arma al acusado y que por eso lo declara culpable de tener un arma no inscrita y le impone seis meses de cárcel.
Las anteriores conclusiones no están justificadas por la prueba y son a nuestro juicio contrarias a derecho.
¿Si el acusado estaba autorizado para portar un arma “mientras se encuentre en el desempeño de las funciones del cargo que ejerce” o sea mientras lleve sobre su persona su-mas de dinero de su principal, y en la noche de autos por-taba un arma registrada a nombre de otro como su dueño, quien se la prestó para el desempeño de sus deberes, perdió el acusado su condición de portador legal del arma por el solo hecho de haberse detenido a comer en un restaurante antes de llevar el dinero sobrante a su principal?
No creemos que el rigor de la ley deba llegar hasta el extremo de exigir que el portador de sumas de dinero, con licencia para llevar un arma para su defensa, esté obligado a abstenerse mientras dure su misión de satisfacer la nece-sidad fisiológica de comer y beber, so pena de convertirse por ese solo hecho en un transgresor de la ley. La prueba demos-*842tró que el acusado y su compañero, llevando bajo su custodia los fondos sobrantes, entraron al restaurante a comer; y que mientras esperaban la comida fué que ocurrió el incidente que ya hemos relatado. El acusado tenía derecho a comer en el restaurante y al hacerlo así no se convirtió en un por-tador ilegal del arma. ■ El incidente entre él y los jóvenes, del cual fué exonerado y absuelto por no haber sido provo-cado por él, no convirtió en ilegal la portación del arma. La prueba demostró que el acusado no hizo uso de ella y que se limitó a hacer el ademán de sacarla, al ver que sobre él venían cinco o seis hombres en actitud hostil.
La conclusión de que el acusado disparó y que si no hubo un herido o muerto fué porque la pistola amarró fuego, se basó exclusivamente en la declaración de dos testigos, dos de los jóvenes que provocaron el incidente, quienes en el momento del suceso se encontraban ebrios y en él del juicio tenían interés en demostrar su inocencia. Esas dos declara-ciones quedaron destruidas por las de los dos policías que arrestaron al acusado y ocuparon y examinaron la pistola y las balas que ésta contenía. "Las balas no habían sido pica-das. Es de conocimiento general, que cuando se hace uso de una pistola o revólver y -el arma amarra fuego, el casquillo aparece picado por el gatillo.
Fué grave error el que cometió el tribunal inferior al aumentar a dos meses la pena por la portación del arma, tomando en consideración el uso que del arma hiciera el acu-sado para defenderse de los jóvenes que-trataron de agre-dirle. El acusado fué absuelto de la denuncia que se le for-muló por agresión grave y tenía y tiene derecho a la pro-tección que le da esa séntencia absolutoria. La sentencia de la corte .inferior le privó de esa protección al sostener que el acusado era culpable de portar un arma prohibida por ha-ber hecho uso de ella para fines de ofensa y no de defensa. La sentencia recurrida equivale a una revocación del fallo absolutorio.
*843La prueba de cargo estableció el hecho de que la pistola ocupada al acusado estaba inscrita a nombre de Orsini. Vicente Santos, principal del acusado, declaró que el acusado le pidió prestada la pistola a Orsini para llevarla en el viaje a Jayuya, y que Orsini se la entregó. Esa declaración fue corroborada por- la del otro pagador, Torres. De todos mo-dos quedó demostrado que el acusado tenía licencia para portar un revólver, y que teniendo que salir de viaje con tres mil y pico de dólares de su principal, en presencia de éste tomó una pistola que había en la oficina y se la llevó con-sigo para hacer el viaje que estaba obligado a hacer. Bajo ■esas circunstancias, es inmaterial si Orsini le entregó la pis-tola o si el acusado la tomó. El hecho esencial es que el acusado la tomó y portó para un fin específico y determinado, para la realización del cual él estaba autorizado a portar un arma.
El fiscal admite en su alegato que “si la licencia obtenida por el acusado para portar un revólver no hubiere contenido limitación alguna en cuanto a las ocasiones en que dicha arma podía ser portada por el acusado, tendríamos que convenir con el apelante en que no se había cometido el de-lito de portar armas, no obstante portar éste una pistola y no un revólver como le autorizaba dicha licencia.”
Convenimos con el fiscal en que si una persona autorizada para portar un revólver para un fin determinado, lleva con-sigo una pistola en vez de un revólver, no viola por ese sólo, hecho la ley prohibiendo la portación de armas, siempre que el acusado no se haya desviado innecesariamente o sin justi-ficación de la misión que se le encomendara y para la cual se le autorizó a portar un arma. 68 C. J., pág. 28, sección 19(2); Pueblo v. Rodríguez, 35 D.P.R. 276.
La licencia obtenida por el acusado le autorizaba para portar un revólver “para fines de defensa solamente, mien-tras se encuentre en el desempeño de las funciones del cargo que ejerce”. No violó la ley por el sólo hecho de portar una pistola.
*844El acusado tenía la obligación de transportar el dinero y el arma que llevaba para su protección por la vía más expe-dita posible, sin dilaciones o desviaciones innecesarias o in-justificadas. Dice 68 C. J., pág. 22, sec. 14:
“. . . No debe haber ninguna desviación de su curso, ni volver hacia un lado, detenerse en el camino o andar de un lado para otro en busca de placeres u otros asuntos, ni debe exhibirse ni dispararse el arma en la calle pública ni en la casa de otra persona; pero una desviación o el detenerse o ir hacia un lado para propósitos razonables o necesarios es permisible.”
El propósito que llevó al acusado y a su compañero al Bar Guarin,- el de comer, era un propósito razonable y ne-cesario que a nuestro juicio justifica que ellos se desviaran de o se detuvieran en su camino antes de terminar la misión que les fue encomendada. El ir a echar una moneda en una caja de música, para oír un récord fonográfico mientras es-peraban la comida o mientras eomían, no es un acto ilegal ni tan irrazonable o innecesario que pueda ser considerado como suficiente para convertir al que lo realiza en un criminal. A no ser por la intervención agresiva de aquellos jóvenes que actuaban bajo la influencia del licor que allí mismo ha-bían consumido, nada hubiese ocurrido y la misión del acu-sado y su compañero se hubiese terminado en paz.

Procede por lo tanto revocar las dos sentencias recurri-das y absolver al acusado apelante.